Per Curiam.
Defendant admits that she shot deceased with a pistol, but contends that in so doing she was acting in the proper defense of her person, that deceased was assulting her with a knife while they were in an automobile and she had no means of safe retreat.
Defendant excepts to portions of the judge’s charge, particularly to certain' instructions relating to defendant’s plea of self-defense. The challenged instructions involve no novel or unusual applications of law. When considered in context and in the light of the evidence they do not constitute prejudicial error and could not have misled the jury. The instructions are in substantial accord with the repeated pronouncements of this Court. State v. Washington, 234 N.C. 531, 67 S.E. 2d 498, and authorities therein cited.
No error.